Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach operating an electrical braking system in at least one mode; 
sensing a condition of the electrical braking system;
performing braking based at least in part on the at least one mode and the sensed condition,
coupling a transform to each phase of a motor; and 
performing braking for each phase based at least in part on the at least one mode and the sensed condition.
	With respect to claim 11, the Prior Art does not teach a controller; 
a motor coupled to an H-bridge network; a DC link coupled to the motor; and 
an electrical braking system electrically coupled to the motor, the electrical braking system comprising: a sense circuit configured to sense a condition of the DC link; 
a brake resistor coupled to the DC link; a drive circuit coupled to the sense circuit; and a transformer for regeneration; 
wherein the electrical braking system is configured in a star connected configuration, wherein the star connected configuration comprises a transformer coupled to each phase of the motor, wherein each transformer performs braking for each phase based at least in part on at least one of a mode and the sensed condition.
Claims 1-9, and 11-18 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846